DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note to Applicant
The applied primary prior art reference of Evans below is silent to electrolyte component proportions. If amendments are made with regards to the solvent proportions as well as potential additive proportions, which correspond to particular battery performances, this would help to distinguish over the applied prior art. 
Claim Objections
Claim 43 objected to because of the following informalities: “one or both” should read as “one or more” for the three choices listed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, 17, 25-28, 32-33, 35-37, 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (PGPub 2021/0167424).
Considering Claim 1, Evans discloses a rechargeable battery cell (energy storage device [Abstract] such as lithium metal rechargeable cell [0031]) comprising:
a negative electrode comprising lithium metal (high performing lithium metal rechargeable cell may be provided [0031], so selecting a lithium metal cell, and its known lithium metal anode, for high performance would have been obvious to a person of ordinary skill in the art); 
a positive electrode, comprising an intercalation material (NMC cathode [0010, 0022, 0024, 0025]); 
a separator that separates the negative electrode and the positive electrode (separator between anode and cathode [0019, 0033]); and 
an ionic liquid electrolyte (ionic liquid electrolyte [0031]) comprising:
an ionic liquid solvent (ionic liquid solvent [0027, claim 1]), 
an ether co-solvent comprising a non-fluorinated ether (ether co-solvent [0027, 0028, claim 1]), and 
a lithium salt solute (lithium salt solute [claim 3]). 
	Considering Claim 15, Evans discloses that the non-fluorinated ether comprises one or both of a linear ether (1,2-dimethoxyethane ether [0028]) and a cyclic ether (1,4-dioxane ether [0028]). 
	Considering Claim 17, Evans discloses a wetting agent, wherein the wetting agent comprises a fluorinated ether (mixture of a wetting agent and a viscosity reducing co-solvent [claim 1, fluorinated ether co-solvents provide excellent wetting properties [0027, 0028], so using a fluorinated ether as a wetting agent would have been obvious to a person of ordinary skill in the art).
	Considering Claim 25, Evans discloses that the non-fluorinated ether comprises a linear ether (1,2-dimethoxyethane ether [0028]), and 
	wherein the lithium salt solute comprises lithium bis(fluorosulfonyl)mide ([claim 3]). 
	Considering Claim 26, Evans discloses a wetting agent, wherein the wetting agent comprises at least one of a fluorinated ether (mixture of a wetting agent and a viscosity reducing co-solvent [claim 1, fluorinated ether co-solvents provide excellent wetting properties [0027, 0028], so using a fluorinated ether as a wetting agent would have been obvious to a person of ordinary skill in the art). 
	Considering Claim 27, Evans discloses that the ionic liquid electrolyte further comprises a fluorinated ether operable as a wetting agent (mixture of a wetting agent and a viscosity reducing co-solvent [claim 1, fluorinated ether co-solvents provide excellent wetting properties [0027, 0028], so using a fluorinated ether as a wetting agent would have been obvious to a person of ordinary skill in the art).
	Considering Claim 28, Evans discloses that the ionic liquid solvent comprises one of bis(fluorosulfonyl)imide ([claim 3]). 
	Considering Claim 32, Evans discloses that the ether agent provides excellent wetting properties, high ionic conductivity, and exceptionally low viscosity for excellent balance for the ionic liquid solvents’ drawbacks while maintaining wide electrochemical windows and wide liquid-phase temperatures [0027]. High performing cycling is seen with electrolytes up to 50 vol% ether [0025], so routinely experimenting with and coming up with a fluorinated ether wetting agent concentration of up to 50% by weight would have been obvious to a person of ordinary skill in the art.
	Considering Claim 33, Evans discloses that the wetting agent comprises one of 1, 1, 2, 2-tetrafluoroethyl 2,2,3,3-tetrafluoropropyl ether ([0028]). 
	Considering Claim 35, Evans discloses that the lithium salt solute further comprises bis(fluorosulfonyl)imide (FSI) anions (FSI- ions [0026, claim 3]). 
	Considering Claim 36, Evans discloses that the non-fluorinated ether comprises dimethoxyethane (dimethyoxyethanes [0028]). 
	Considering Claim 37, Evans discloses that the ionic liquid electrolyte further comprises one of tris(trimethylsilyl) phosphate ([0029]). 
Considering Claim 39, Evans discloses an NMC cathode such as NMC811 [0010, 0022, 0024, 0025]. Because Evans discloses the same intercalation material of NMC811 as the claimed invention [0053], and Evans also discloses a lithium metal anode and ionic liquid electrolyte as noted above, it appears that Evans inherently discloses an intercalation material that is a high-voltage material operable to cycle at up to 4.6 V vs. Li/Li+. 
	Considering Claim 40, Evans discloses an NMC cathode such as NMC811 [0010, 0022, 0024, 0025], wherein the claimed invention links NMC811 to the claimed formula [0053]. 
Considering Claim 41, Evans discloses a rechargeable battery cell (energy storage device [Abstract] such as lithium metal rechargeable cell [0031]) comprising:
a negative electrode comprising lithium metal (high performing lithium metal rechargeable cell may be provided [0031], so selecting a lithium metal cell, and its known lithium metal anode, for high performance would have been obvious to a person of ordinary skill in the art); 
a positive electrode, comprising an intercalation material (NMC cathode [0010, 0022, 0024, 0025]); 
a separator that separates the negative electrode and the positive electrode (separator between anode and cathode [0019, 0033]); and 
an ionic liquid electrolyte (ionic liquid electrolyte [0031]) comprising:
an ionic liquid solvent (ionic liquid solvent [0027, claim 1]), 
an ether co-solvent comprising a non-fluorinated ether (ether co-solvent [0027, 0028, claim 1]), and 
a lithium salt solute (lithium salt solute [claim 3]). 
	Considering Claim 42, Evans discloses that the non-fluorinated ether comprises dimethoxyethane (dimethyoxyethanes [0028]).
	Considering Claim 43, Evans discloses that the ionic liquid solvent comprises one of 1, 1, 2, 2-tetrafluoroethyl 2,2,3,3-tetrafluoropropyl ether ([0028]).
	Considering Claim 44, Evans discloses that the ionic liquid electrolyte further comprises a fluorinated ether (mixture of a wetting agent and a viscosity reducing co-solvent [claim 1, fluorinated ether co-solvents provide excellent wetting properties [0027, 0028], so using a fluorinated ether as a wetting agent would have been obvious to a person of ordinary skill in the art).
	Considering Claim 45, Evans discloses that the ionic liquid electrolyte further comprises one of tris(trimethylsilyl) phosphate ([0029]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (PGPub 2021/0167424) and further in view of Nelson et al. (PGPub 2013/0011735).
Considering Claim 9, Evans is silent to a copper-metal anode. 
Nelson discloses a battery that includes a copper anode current collector with printed lithium metal powder [0170]. The electrode layer has an average thickness of no more than 10 microns [0138]. The materials and accompanying process allow for high speed, high volume production of printed lithium powder anodes and lithium metal batteries that have the potential to be thinner and less costly to produce than by more conventional techniques [0171]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anode of Evans with the copper anode collector of Nelson so as to allow for high speed, high volume production of printed lithium powder anodes and lithium metal batteries that have the potential to be thinner and less costly to produce [0171]. 
Claims 11, 29, 34, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (PGPub 2021/0167424) and further in view of Yang et al. (PGPub 2018/0062206). 
	Considering Claims 11, 29, 34 and 38, Evans discloses that the ionic liquid electrolyte further comprises a fluorinated ether operable as a wetting agent (mixture of a wetting agent and a viscosity reducing co-solvent [claim 1, fluorinated ether co-solvents provide excellent wetting properties [0027, 0028], so using a fluorinated ether as a wetting agent would have been obvious to a person of ordinary skill in the art).
However, Evans is silent to lithium salt solute concentration, propyl-methyl-pyrrolidinium-bis(fluorosulfonyl)imide, and TFSI anions. 
Yang discloses a rechargeable battery cell (rechargeable battery cell [0022, 0041] such as lithium battery [0008]) comprising:
a negative electrode (anode [0022, 0041]); 
a positive electrode, comprising, an intercalation material (cathode comprising a cathode active material [0008, 0022, 0041]); 
a separator that separates the negative electrode and the positive electrode (separator layer is interposed between and spaces apart the anode and cathode [0005, 0041]); and 
an ionic liquid electrolyte (electrolyte solution formed of ionic liquid [Abstract, 0006, 0009]) comprising: an ionic liquid solvent (ionic liquid solvent [Abstract, 0009]), an ether co-solvent (ether co-solvent [Abstract, 0009]), and a lithium salt solute (dissolved lithium salt [0009]). 
Yang discloses that the lithium salt concentration is one molar or higher [0009], and the lithium electrolyte salt serves a function of improving the cycling efficiency and durability of the lithium cell [0004]. Therefore, routinely experimenting with and coming up with a concentration of at least 30% by weight, such as 40-50% by weight, so as to achieve the predicted function of improving the cycling efficiency and durability of the lithium cell would have been obvious to a person of ordinary skill in the art. 
	Yang discloses that the ionic liquid solvent comprises propyl-methyl-pyrrolidinium-bis(fluorosulfonyl)imide (ionic liquid contains N-methyl, N-propyl pyrrolidinium cations [0011] and bis(fluorosulfonyl)iide anions [0025]). The lithium salt solute comprises bis(trifluoromethylsulfonyl)amide (TFSI) anions (TFSI anions [0011]). The electrolyte configuration is found to increase the capacity and cycle life of the lithium cell or battery using a lithium metal anode as well as improve the quality of the plating and stripping of the lithium metal anode material during charging and discharging of the cell or battery [0013]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery of Evans with the lithium salt solute concentration, propyl-methyl-pyrrolidinium-bis(fluorosulfonyl)imide, and TFSI anions of Yang in order to increase the capacity and cycle life of the lithium cell or battery using a lithium metal anode as well as improve the quality of the plating and stripping of the lithium metal anode material during charging and discharging of the cell or battery [0013]. 
	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (PGPub 2021/0167424) and further in view of Bowden et al. (PGPub 2009/0265921).
Considering Claims 30 and 31, Evans discloses a negative electrode comprising lithium metal (high performing lithium metal rechargeable cell may be provided [0031], so selecting a lithium metal cell, and its known lithium metal anode, for high performance would have been obvious to a person of ordinary skill in the art). However, Evans is silent to a lithium anode comprising sodium. 
Bowden discloses a lithium electrochemical cell [Abstract]. The sodium content in the lithium anode is controlled to be less than about 500 ppm by weight [0032] in order to preserve good capacity after production and/or after storage for extended periods of time [0016]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the lithium anode of Evans with the controlled amount of sodium in the anode of Bowden in order to preserve good capacity after production and/or after storage for extended periods of time [0016]. 
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (PGPub 2021/0167424) and further in view of Marshall et al. (PGPub 2013/0101880).
	Considering Claim 46, Evans discloses a negative electrode comprising lithium metal (high performing lithium metal rechargeable cell may be provided [0031], so selecting a lithium metal cell, and its known lithium metal anode, for high performance would have been obvious to a person of ordinary skill in the art). However, Evans is silent to a lithium magnesium alloy. 
Marshall discloses a battery [Abstract]. The anode comprises a lithium magnesium alloy comprised of at least 10% magnesium but no more than 25 wt% magnesium [0018]. The material allows for a maintained voltage and power output at lower and higher temperatures within a high-temperature battery without exploding or failing [0013, 0075]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the lithium anode of Evans with the lithium magnesium alloy of Marshall in order to allow for a maintained voltage and power output at lower and higher temperatures within a high-temperature battery without exploding or failing [0013, 0075]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725